       Case 4:20-cv-07810-JSW Document 56 Filed 12/11/20 Page 1 of 6


1     Joshua M. Henderson (SBN 197435)
      NORTON ROSE FULBRIGHT US LLP
2     555 California Street, Suite 3300
      San Francisco, CA 94104-1609
3     Telephone:     (628) 231-6800
      Facsimile:     (628) 231-6799
4     josh.m.henderson@nortonrosefulbright.com

5     Gerald A. Stein
      NORTON ROSE FULBRIGHT US LLP
6     1301 Avenue of the Americas
      New York, New York 10019-6022
7     Telephone:     (212) 318-3000
      Facsimile:     (212) 318-3400
8     gerald.stein@nortonrosefulbright.com

9     Counsel for Non-Party PayPal Holdings, Inc.

10

11                                 UNITED STATES DISTRICT COURT
12                                NORTHERN DISTRICT OF CALIFORNIA
13                                       OAKLAND DIVISION
14

15    UNITED STATES OF AMERICA,                           Case No.: 4:20-cv-07810-JSW

16                   Plaintiff,

17           v.
                                                          JOINT STIPULATION AND
18                                                        [PROPOSED] MODIFICATION TO
                                                          PROTECTIVE ORDER
19
      VISA INC. and PLAID INC.,
20
                     Defendants.
21

22
            Pursuant to Paragraph 3 of the Joint Stipulation and [Proposed] Protective Order entered
23
     on November 25, 2020 (Dkt. 49) (hereinafter “Protective Order”), Visa Inc. (“Visa”), Plaid Inc.
24
     (“Plaid”), and PayPal Holdings, Inc. (“PayPal”) hereby stipulate to modify the Protective Order
25
     as set forth below. The Court, upon good cause shown and pursuant to Fed. R. Civ. P. 26(c)(1),
26
     ORDERS as follows:
27

28


                                                    -1-
                          JOINT STIPULATION AND PROPOSED MODIFICATION TO PROTECTIVE ORDER
                                                                   Case No.: 4:20-CV-07810-JSW
        Case 4:20-cv-07810-JSW Document 56 Filed 12/11/20 Page 2 of 6


1    Paragraph 8 is modified as follows:

2    The following terms are added to Paragraph 8 of the Protective Order:

3             With respect to PayPal: If a Defendant and PayPal cannot reach agreement on the

4             objection within ten business days of the Defendant’s written notice, the Defendant may

5             address the dispute to this Court. The Defendant bears the burden of persuading the Court

6             that the material is Confidential Information within the definition set forth in paragraph

7             1(b) or entitled to no confidentiality designation and, on a document-by-document basis,

8             demonstrating a particularized need that outweighs the confidentiality interests of PayPal.

9             The designated information shall be treated in accordance with its Confidential or Highly

10            Confidential Information designation under this Order until the Court rules on the

11            Defendant’s timely filed motion. If the Defendant fails to move the Court in accordance

12            with this Paragraph, or if the Court finds the designation of Confidential Information or

13            Highly Confidential Information to have been appropriate, the challenge to the

14            designation shall be considered rescinded, and the information shall maintain its

15            designation.

16

17   Paragraph 9(i) is modified as follows:

18   Paragraph 9(i) of the Protective Order is deleted and replaced as follows:

19            (i) two in-house attorneys for each Defendant, not involved in business decisions, whose

20            names shall be disclosed to the United States and to PayPal at least five business days

21            prior to the effective date of such designation and who shall be agreed upon by the parties

22            and PayPal or (in the absence of agreement) ordered by the Court, provided that the in-

23            house attorneys shall first execute an Agreement Concerning Confidentiality in the form

24            of Appendix A attached to the Protective Order. For purposes of this Paragraph, the

25            phrase “involved in business decisions” shall not include the rendering of legal advice

26            solely as to litigation, compliance, regulatory, or liability issues related to business

27            decisions. However, the phrase “involved in business decisions” shall include rendering

28            advice or decision-making that takes into account information regarding PayPal including

      101491986.2
                                                        -2-
                             JOINT STIPULATION AND PROPOSED MODIFICATION TO PROTECTIVE ORDER
                                                                      Case No.: 4:20-CV-07810-JSW
        Case 4:20-cv-07810-JSW Document 56 Filed 12/11/20 Page 3 of 6


1             but not limited to such advice or decision-making regarding current and future agreements

2             and contracts (in whole or portions thereof), marketing, pricing, product or service

3             development, product or service offerings, licensing, and acquisition or enforcement of

4             intellectual property rights. To the extent a Defendant seeks to change the two-in house

5             attorneys that may receive access to Confidential Information, the Defendant must provide

6             notice to Plaintiff and PayPal at least 10 business days prior to the effective date of such

7             designation, and such designation shall be agreed upon by the parties and PayPal or (in the

8             absence of agreement) ordered by the Court, provided that the in-house attorneys shall

9             first execute an Agreement Concerning Confidentiality in the form of Appendix A

10            attached hereto. Without waiving any of its rights under this Paragraph, PayPal consents

11            to Plaid’s designation of Elyse Whitehead as in-house counsel pursuant to the terms of

12            this Protective Order.

13

14   Limitations

15   The modifications set forth above do not modify in any way any other terms of the Protective Order.

16   The modifications are intended to be and are effective only as among PayPal, Visa, and Plaid, and

17   do not apply to any rights or obligations with respect to the United States or any other non-party to

18   this action.

19
20

21

22

23

24

25

26

27

28

      101491986.2
                                                       -3-
                            JOINT STIPULATION AND PROPOSED MODIFICATION TO PROTECTIVE ORDER
                                                                     Case No.: 4:20-CV-07810-JSW
     Case 4:20-cv-07810-JSW Document 56 Filed 12/11/20 Page 4 of 6


1       SO STIPULATED:
2       /s/ Tara L. Reinhart
        Jack P. DiCanio (SBN 138782)
3       Jack.DiCanio@Skadden.com
4       525 University Avenue, Suite 1400
        Palo Alto, California 94301
5       Telephone: (650) 470-4500
         Facsimile: (650) 470-4570
6

7       Steven C. Sunshine (pro hac vice)
        Steven. Sunshine@Skadden.com
8       Tara L Reinhart (pro hac vice)
        Tara.Reinhart@Skadden.com
9       Julia K. York (pro hac vice)
        Julia. York@Skadden.com
10
        Joseph Ciani-Dausch (pro hac vice)
11      Joseph.Ciani-Dausch@skadden.com
        1440 New York Ave., N.W.
12      Washington, D.C. 20005
        Telephone: (202) 371-700
13      Facsimile: (202) 393-5760
14
        Karen Hoffman Lent (pro hac vice)
15      Karen.Lent@Skadden.com
        One Manhattan West
16      New York, NY 10001-8602
17      Telephone: (212) 735-3000
        Facsimile: (212) 735-2000
18
        Counsel for Defendant Visa Inc.
19
20

21

22

23

24

25

26

27

28


                                             -4-
                     JOINT STIPULATION AND PROPOSED MODIFICATION TO PROTECTIVE ORDER
                                                              Case No.: 4:20-CV-07810-JSW
       Case 4:20-cv-07810-JSW Document 56 Filed 12/11/20 Page 5 of 6


1            WILSON SONSINI GOODRICH & ROSATI
             Professional Corporation
2

3            /s/ Justina K. Sessions
             Justina K. Sessions (SBN 270914)
4            jsessions@wsgr.com
             Benjamin S. Labow (SBN 229443)
5            blabow@wsgr.com
6            One Market Plaza, Spear Tower, Suite 3300
             San Francisco, California 94105
7            Telephone: (415) 947-2000
             Facsimile: (415) 947-2099
8

9            Jonathan M. Jacobson (SBN 1350495)
             jjacobson@wsgr.com
10           1301 Avenue of the Americas, 40th Floor
             New York, New York 10019
11           Telephone: (212) 497-7758
             Facsimile: (212) 999-5899
12

13           Scott A. Sher (SBN 190053)
             ssher@wsgr.com
14           Michelle Yost Hale (pro hac vice)
15           mhale@wsgr.com
             Robin S. Crauthers (pro hac vice)
16           rcrauthers@wsgr.com
             Katie R. Glynn (SBN 300524)
17           kglynn@wsgr.com
             1700 K Street NW, Fifth Floor
18           Washington, DC 20006
19           Telephone: (202) 973-8800
             Facsimile: (202) 973-8899
20
             Counsel for Defendant Plaid Inc.
21

22

23

24

25

26

27

28

     101491986.2
                                                  -5-
                          JOINT STIPULATION AND PROPOSED MODIFICATION TO PROTECTIVE ORDER
                                                                   Case No.: 4:20-CV-07810-JSW
       Case 4:20-cv-07810-JSW Document 56 Filed 12/11/20 Page 6 of 6


1            Norton Rose Fulbright US LLP
             /s/ Joshua M. Henderson
2            Joshua M. Henderson (SBN 197435)
             555 California Street. Suite 3300
3            San Francisco, CA 94104-1609
             Telephone:     (628) 231-6800
4            Facsimile:     (628) 231-6799
             josh.m.henderson@nortonrosefulbright.com
5
             Gerald A. Stein
6            Norton Rose Fulbright US LLP
             1301 Avenue of the Americas
7            New York, New York 10019-6022
             Telephone:     (212) 318-3000
8            Facsimile:     (212) 318-3400
             gerald.stein@nortonrosefulbright.com
9
             Counsel for Non-Party PayPal Holdings, Inc.
10

11   IT SO ORDERED.
12

13   Dated: December __,
                     11 2020
                                                          HON. JEFFERY S. WHITE
14                                                        United States District Judge

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     101491986.2
                                                    -6-
                         JOINT STIPULATION AND PROPOSED MODIFICATION TO PROTECTIVE ORDER
                                                                  Case No.: 4:20-CV-07810-JSW
